                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at London)

  UNITED STATES OF AMERICA,                          )
                                                     )
          Plaintiff,                                 )     Criminal Action No. 6: 06-096-DCR
                                                     )
  V.                                                 )
                                                     )
  HORACIO RAUL ESTRADA ELIAS,                        )        MEMORANDUM ORDER
                                                     )
         Defendant.                                  )

                                    ***   ***        ***   ***

       Defendant Horacio Elias has sent a letter to the Court requesting compassionate release

and asserting an ineffective assistance of counsel claim against his attorney, Walter Nash. His

request for compassionate release will be denied because there is no indication that he has

exhausted his administrative remedies. Additionally, he cannot assert his ineffective assistance

of counsel claim without authorization from the United States Court of Appeals for the Sixth

Circuit. Therefore, the portion of his letter construed as a successive § 2255 motion, will be

transferred to the Sixth Circuit in accordance with 28 U.S.C. § 2244.

                                                I.

       Elias pleaded guilty on April 10, 2007, to conspiring to distribute 1,000 kilograms or

more of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846. [Record No. 108] He was

sentenced to the mandatory minimum of life without release on April 24, 2008. [Record No.

151] Elias did not appeal his sentence.

       However, Elias filed a motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255 on May 19, 2015. [Record No. 166] He contended that his attorney, Walter

                                             -1-
Nash, was perpetrating a fraud because Nash allegedly told Elias that he would be resentenced

under Federal Rule of Criminal Procedure 35 and that Nash would file an appeal on his behalf.

The Court later denied his § 2255 as untimely and concluded that he was not entitled to

equitable tolling. [Record No. 177] Elias then filed a motion to reconsider the Court’s

decision, which was also denied. [Record Nos. 181, 182]

       On December 7, 2015, Elias filed a motion to reduce his sentence under Amendment

782. [Record No. 179] The Court denied that motion because the defendant was sentenced

according to a statutory mandatory minimum and not according to the United States

Sentencing Guidelines. [Record No. 180] Elias then appealed the denial of his motion for a

sentence reduction to the United States Court of Appeals for the Sixth Circuit, The Sixth

Circuit, however, affirmed this Court’s decision. [Record No. 191]

       Elias has now requested compassionate release. He asserts that he is 88 years old, that

he gets winded walking to the law library, and that he has been to cardiology on two occasions.

Further, he alleges ineffective assistance of counsel by his attorney Walter Nash because his

attorney charged him $225,000.00 and allegedly knew that informants were lying.

                                              II.

       a. Compassionate Release

       To request compassionate release, a defendant must comply with the requirements set

forth in 18 U.S.C. § 3582(c). This statutory section provides as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that—

       (1) in any case—

              (A) the court, upon motion of the Director of the Bureau of Prisons, or
              upon motion of the defendant after the defendant has fully exhausted all
                                             -2-
              administrative rights to appeal a failure of the Bureau of Prisons to bring
              a motion on the defendant’s behalf or the lapse of 30 days from the
              receipt of such a request by the warden of the defendant's facility,
              whichever is earlier, may reduce the term of imprisonment (and may
              impose a term of probation or supervised release with or without
              conditions that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

                      (i) extraordinary and compelling reasons warrant such a
                      reduction; or

                      (ii) the defendant is at least 70 years of age, has served at least
                      30 years in prison, pursuant to a sentence imposed under section
                      3559(c), for the offense or offenses for which the defendant is
                      currently imprisoned, and a determination has been made by the
                      Director of the Bureau of Prisons that the defendant is not a
                      danger to the safety of any other person or the community, as
                      provided under section 3142(g); and that such a reduction is
                      consistent with applicable policy statements issued by the
                      Sentencing Commission.

The First Step Act of 2018 expands the criteria for compassionate release and gives defendants

the opportunity to appeal the Bureau of Prisons’ denial of compassionate release. Pub. L. No.

115-391, § 603(b). However, it does not alter the requirement that prisoners must first exhaust

administrative remedies before seeking judicial relief.

       The present motion is not brought by the Director of the Bureau of Prisons and it does

not appear that Elias has exhausted his administrative remedies. See Engle v. United States,

26 F. App’x 394, 397 (6th Cir. 2001). Accordingly, his request for compassionate release

will be denied.

       b. Ineffective Assistance of Counsel

       Elias also alleges ineffective assistance of counsel. However, this claim must be

asserted in a § 2255 petition. The Court has already determined that Elias tried to file an

untimely § 2255 and equitable tolling did not apply. Accordingly, his original § 2255 was
                                              -3-
denied. He cannot now attempt to raise an ineffective assistance of counsel claim outside of a

§ 2255. Therefore, his letter is treated, in part, as an attempt to file a second or successive §

2255.

        Title 28 of the United States Code, section 2244(b)(3)(A), provides that, “[b]efore a

second or successive application permitted by this section is filed in the district court, the

applicant shall move in the appropriate court of appeals for an order authorizing the district

court to consider the application.” Because the defendant’s letter is construed, in part, as a

second or successive motion seeking relief under 28 U.S.C. § 2255, it must be properly

certified by a panel of the United States Court of Appeals for the Sixth Circuit before it can be

considered by this Court. 28 U.S.C. § 2255(h).

                                              III.

        For the reasons outlined above, it is hereby

        ORDERED as follows:

        1.     To the extent that Defendant Elias’ letter is construed as a motion requesting

compassionate release, the motion is DENIED.

        2.     To the extent that Defendant Elias is requesting relief from this Court based on

a claim for ineffective assistance of counsel, his request is DENIED.

        3.     With respect to the defendant’s claim of ineffective assistance of counsel, the

Clerk of the Court is DIRECTED to transfer the matter to the United States Court of Appeals

for the Sixth Circuit as a successive petition seeking relief under 28 U.S.C. § 2255.

        4.     The Clerk of the Court is DIRECTED to file the letter received by Defendant

Elias in the record of this proceeding.



                                              -4-
Dated: May 21, 2019.




                       -5-
